DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the processing unit is configured to control”, “the communication unit to acquire”, and “the processing unit is configured to determine” in claim 10;
“the processing unit is configured to acquire… to compare... [and] to determine” in claim 11;
“the processing unit is configured to acquire… [and] to determine” in claim 12;
“the processing unit is configured to control… to determine... to compare… [and] to determine” in claim 15;
“the processing unit is further configured to acquire… [and] to control” in claim 16;
“the processing unit is further configured to determine… [and] to disable” in claim 17; and
“the processing unit is further configured to acquire… [and] to send” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Petersen et al., US 2019/0069096 A1 (hereafter Petersen).
Regarding claim 1, Petersen discloses a hearing aid device with a self-checking unit that determines if a microphone is blocked (see Petersen, abstract and ¶ 0027-0028).  
Petersen teaches a “first wireless earphone of a wireless earphone” such as a first hearing aid device in a binaural hearing system, where a first and second hearing aid provide signals to each ear of the user, and the hearing aid has wireless communication features to at least communicate with an auxiliary device, such as a SmartPhone (see Petersen, ¶ 0036 and 0094).  Therefore, Petersen teaches the preamble features of the claims, such as the method “applied to a first wireless earphone of a wireless earphone; wherein the wireless earphone comprises the first wireless earphone and a second wireless earphone; the first wireless earphone is communicatively coupled to a mobile terminal and the second wireless earphone” (see Petersen, ¶ 0036, 0094, and 0154, and figure 6).
Specifically, Petersen teaches “the method comprises: acquiring a sound wave of a preset frequency band through a microphone of the first wireless earphone, where the preset frequency band comprises a frequency band in which any types of sound wave comprising an ultrasonic wave, an audible sound wave, and an infrasound wave, are located” because a microphone of the first wireless hearing aid receives feedback audio from the hearing aid speaker and specific frequency bands are used to compare the acquired sound to the reference sound output through the speaker and received by another microphone (see Petersen, ¶ 0104-0106, 0137, and 0139-0141, figure 1C, units 5A-B, figure 2, units 10A-B, and figures 5A-D);
“determining a first energy parameter of the sound wave acquired by the first wireless earphone” because the signal levels are measured in decibels (see Petersen, ¶ 0137 and 0139-0141 and figures 5A-D); and 
“determining whether the microphone of the first wireless earphone is in a blocked hole state according to the first energy parameter” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Petersen teaches the “method as claimed in claim 1, wherein the determining whether the microphone of the first wireless earphone being in the blocked hole state according to the first energy parameter, comprises: acquiring a reference energy parameter of the sound wave, wherein the reference energy parameter is configured to represent an energy parameter after the sound wave is transmitted by a sound source in preset distance” because Petersen teaches that the hearing aid speaker is the sound source and the structural arrangement of the hearing aid provides a preset distance (see Petersen, ¶ 0105-0106, figure 1C, and figure 2); and 
“the preset distance is distance between the sound source and the microphone of the first wireless earphone” (see Petersen, figure 2, units 5A, 5B, and 6);
“comparing the first energy parameter with the reference energy parameter” where Petersen teaches that one of the microphones acts as a reference microphone for the other microphone during testing (see Petersen, ¶ 0100 and 0137); and 
“when the first energy parameter mismatching the reference energy parameter is detected, determining that the microphone of the first wireless earphone is in the blocked hole state” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D).
Regarding claim 10, Petersen teaches a “microphone hole blockage detection device applied to a first wireless earphone of a wireless earphone” because Petersen teaches a hearing aid device with a self-checking unit that determines if a microphone is blocked, and the hearing aid has wireless communication features to at least communicate with an auxiliary device, such as a SmartPhone (see Petersen, ¶ abstract, 0027-0028, 0036, and 0094); 
“wherein the wireless earphone comprises the first wireless earphone and a second wireless earphone” because Petersen teaches a binaural hearing system, where a first and second hearing aid provide signals to each ear of the user (see Petersen, ¶ 0094); 
“the first wireless earphone is communicatively coupled to a mobile terminal and the second wireless earphone” because Petersen teaches the two hearing aids act cooperatively provide audible signals to the user and the system communicates with an auxiliary device, such as a SmartPhone (see Petersen, ¶ 0094); and 
“the microphone hole blockage detection device comprises a processing unit and a communication unit” because the binaural hearing aid system uses a signal processing unit and has a communication unit to communicates wirelessly with an auxiliary device (see Petersen, ¶ 0094-0095 and 0100 and figure 1C, unit 9); and 
“the processing unit is configured to control the communication unit to acquire a sound wave of a preset frequency band through a microphone of the first wireless earphone, where the preset frequency band comprises a frequency band in which any types of sound wave comprising an ultrasonic wave, an audible sound wave, and an infrasound wave, are located” because a microphone of the first wireless hearing aid receives feedback audio from the hearing aid speaker and specific frequency bands are used to compare the acquired sound to the reference sound output through the speaker and received by another microphone (see Petersen, ¶ 0104-0106, 0137, and 0139-0141, figure 1C, units 5A-B, figure 2, units 10A-B, and figures 5A-D); 
“the processing unit is configured to determine a first energy parameter of the sound wave acquired by the first wireless earphone” because the signal levels are measured in decibels (see Petersen, ¶ 0137 and 0139-0141 and figures 5A-D); and 
“the processing unit is configured to determine whether the microphone of the first wireless earphone is in a blocked hole state according to the first energy parameter” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  Petersen teaches the “device as claimed in claim 10, wherein the processing unit is configured to acquire a reference energy parameter of the sound wave, wherein the reference energy parameter is configured to represent an energy parameter after the sound wave is transmitted by a sound source in preset distance” because Petersen teaches that the hearing aid speaker is the sound source and the structural arrangement of the hearing aid provides a preset distance (see Petersen, ¶ 0105-0106, figure 1C, and figure 2); and 
“the preset distance is distance between the sound source and the microphone of the first wireless earphone” (see Petersen, figure 2, units 5A, 5B, and 6); 
“the processing unit is configured to compare the first energy parameter with the reference energy parameter” where Petersen teaches that one of the microphones acts as a reference microphone for the other microphone during testing (see Petersen, ¶ 0100 and 0137); and 
“the processing unit is configured to determine that the microphone of the first wireless earphone is in the blocked hole state, when the first energy parameter mismatching the reference energy parameter is detected” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D).
Regarding claim 19, Petersen teaches a “first wireless earphone, comprising: a processor, a memory, a first wireless earphone, a second wireless earphone, and at least one of programs” because Petersen teaches a binaural hearing system, where a first and second hearing aid provide signals to each ear of the user, where the binaural hearing aid system uses a signal processing unit, the system has memory for storage, and uses programs executed on the signal processing unit (see Petersen, ¶ 0019-0020, 0022, 0047, 0091, 0094-0095 and 0100 and figure 1C, unit 9); 
“wherein the first wireless earphone is communicatively coupled to a mobile terminal and the second wireless earphone” because Petersen teaches the two hearing aids act cooperatively provide audible signals to the user and the system communicates with an auxiliary device, such as a SmartPhone (see Petersen, ¶ 0094); 
“the at least one of programs are stored in the memory and configured to be executed by the processor” because the system uses a signal processing unit to control the device to perform its functions (see Petersen, ¶ 0047, 0091, 0095, 0100, and figure 1C, unit 9); 
“the at least one of programs comprise instructions configured to execute operations comprising: acquiring a sound wave of a preset frequency band through a microphone of the first wireless earphone, where the preset frequency band comprises a frequency band in which any types of sound wave comprising an ultrasonic wave, an audible sound wave, and an infrasound wave, are located”; because a microphone of the first wireless hearing aid receives feedback audio from the hearing aid speaker and specific frequency bands are used to compare the acquired sound to the reference sound output through the speaker and received by another microphone (see Petersen, ¶ 0104-0106, 0137, and 0139-0141, figure 1C, units 5A-B, figure 2, units 10A-B, and figures 5A-D);
“determining a first energy parameter of the sound wave acquired by the first wireless earphone” because the signal levels are measured in decibels (see Petersen, ¶ 0137 and 0139-0141 and figures 5A-D); and
“determining whether the microphone of the first wireless earphone is in a blocked hole state according to the first energy parameter” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D).
Regarding claim 20, see the preceding rejection with respect to claim 19 above.  Petersen teaches the “first wireless earphone as claimed in claim 19, wherein the determining whether the microphone of the first wireless earphone being in the blocked hole state according to the first energy parameter, comprises: acquiring a reference energy parameter of the sound wave, wherein the reference energy parameter is configured to represent an energy parameter after the sound wave is transmitted by a sound source in preset distance” because Petersen teaches that the hearing aid speaker is the sound source and the structural arrangement of the hearing aid provides a preset distance (see Petersen, ¶ 0105-0106, figure 1C, and figure 2); and
“the preset distance is distance between the sound source and the microphone of the first wireless earphone” (see Petersen, figure 2, units 5A, 5B, and 6); 
“comparing the first energy parameter with the reference energy parameter” where Petersen teaches that one of the microphones acts as a reference microphone for the other microphone during testing (see Petersen, ¶ 0100 and 0137); and 
“when the first energy parameter mismatching the reference energy parameter is detected, determining that the microphone of the first wireless earphone is in the blocked hole state” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen as applied to claims 1 and 10 above, and further in view of Zurbruegg et al., US 2013/0243209 A1 (hereafter Zurbruegg).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Petersen teaches the “method as claimed in claim 1” where a binaural hearing system comprises two wireless earphones (see Petersen, ¶ 0094).  However, Petersen does not appear to teach comparing the first energy parameter of the first microphone of the first wireless earphone to a second energy parameter of another microphone of the second wireless earphone.
Zurbruegg teaches a method for fitting a hearing aid device (see Zurbruegg, abstract).  Herein, Zurbruegg teaches hearing aids with an external and internal microphone (see Zurbruegg, ¶ 0038 and figure 1, units 4 and 8).  In particular Zurbruegg teaches a plausibility check to determine if one of the microphones in the left and right hearing aids is clogged, where pre-recorded stimulus sounds are used to check the outside microphones of the left and right hearing aids (see Zurbruegg, ¶ 0044, and 0046).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Petersen with the teachings of Zurbruegg for the purpose of simultaneously testing a binaural hearing aid systems microphones (see Zurbruegg, ¶ 0044).  Therefore, the combination makes obvious the method, “further comprising: controlling the microphone of the second wireless earphone to acquire the sound wave of the preset frequency band” because Petersen in combination with Zurbruegg makes obvious testing the microphones of the second wireless hearing aid in a binaural system (see Petersen, ¶ 0094, 0104-0106, 0137, and 0139-0141, figure 1C, units 5A-B, figure 2, units 10A-B, and figures 5A-D, in view of Zurbruegg, ¶ 0044);
“determining a second energy parameter of the sound wave acquired by the second wireless earphone” because the combination makes obvious to measure the signal levels are measured in decibels (see Petersen, ¶ 0137 and 0139-0141 and figures 5A-D); and
“wherein the determining whether the microphone of the first wireless earphone being in the blocked hole state according to the first energy parameter, comprises: comparing the first energy parameter with the second energy parameter; and when the first energy parameter mismatching the second energy parameter is detected, determining that the microphone of the first wireless earphone is in the blocked hole state” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D), and it is obvious to simultaneously test the left and right microphones of the binaural hearing system to determine if one the left and right microphones are blocked (see Petersen, ¶ 0094 in view of Zurbruegg, ¶ 0044 and 0046).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  Petersen teaches the device of claim 10, but does not appear to teach comparing the first energy parameter of the first microphone of the first wireless earphone to a second energy parameter of another microphone of the second wireless earphone.  For the same reasons as claim 6 above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Petersen with the teachings of Zurbruegg for the purpose of simultaneously testing a binaural hearing aid systems microphones (see Zurbruegg, ¶ 0044).
Therefore, the combination of Petersen and Zurbruegg makes obvious the “device as claimed in claim 10, wherein the processing unit is configured to control the microphone of the second wireless earphone to acquire the sound wave of the preset frequency band” because it is obvious to test the microphones of the second wireless hearing aid in a binaural system in the same manner as the first wireless hearing aid (see Petersen, ¶ 0094, 0104-0106, 0137, and 0139-0141, figure 1C, units 5A-B, figure 2, units 10A-B, and figures 5A-D, in view of Zurbruegg, ¶ 0044); and 
“the processing unit is configured to determine a second energy parameter of the sound wave acquired by the second wireless earphone” because the combination makes obvious to measure the signal levels are measured in decibels (see Petersen, ¶ 0137 and 0139-0141 and figures 5A-D); and 
“wherein the processing unit is configured to compare the first energy parameter with the second energy parameter; and the processing unit is configured to determine that the microphone of the first wireless earphone is in the blocked hole state, when the first energy parameter mismatching the second energy parameter is detected” because a blocked hole state is determined when the level differences meet certain thresholds (see Petersen, ¶ 0153 and figure 5D), and it is obvious to simultaneously test the left and right microphones of the binaural hearing system to determine if one the left and right microphones are blocked (see Petersen, ¶ 0094 in view of Zurbruegg, ¶ 0044 and 0046).

Allowable Subject Matter
Claims 3-5, 7-9, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al., US 2004/0141418 A1, discloses speaker distance detection using a microphone array (see abstract);
Van den Heuvel et al., US 8,144,884 B2, discloses a stand-alone microphone test system for a hearing aid (see abstract and column 3, lines 34-37);
Grafenberg et al., US 2007/0286429 A1, discloses a compact test apparatus for a hearing device (see abstract and ¶ 0034);
Dusan et al., US 2013/0329895 A1, discloses a microphone occlusion detector (see abstract, ¶ 0015 and 0025-0031, figure 2, and figure 5);
Partio et al., US 2015/0304786 A1, discloses detection of a microphone (see abstract, ¶ 0120, 0126, and 0140, figure 2, and figure 4); and
Luke et al., US 2019/0014429 A1, discloses a blocked microphone detection (see abstract and figures 1A-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653